


Exhibit 10.6




As of October 9, 2015




Cablevisión S.A.
Televisión Dirigida S.A.
Grupo Clarín S.A.
NII Holdings, Inc.






Re.: Amendment No. 1 to Binding Offer # 2015/075/NXT


Dear Sirs:


Reference is made to (i) your Binding Offer dated September 10, 2015, accepted
by us on September 11, 2015 (the “Binding Terms”), and (ii) the assignment
letter sent by Grupo Clarín S.A. to NII Mercosur Telecom, S.L.U. on September
11, 2015. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Binding Terms.


In furtherance of the exchanges maintained to date relating to the
implementation of certain transactions contemplated in the Binding Terms, and in
accordance with Section 14 of the Binding Terms, effective as of the date of
your acceptance of this offer to supplement and amend the Binding Terms (this
“Amendment Offer Letter”) as set forth in Section 2 below, the Binding Terms
(including for the purpose of Section 3.7 of Annex D thereof) shall be
supplemented and amended as set forth in Section 1 below.


1.Supplement and Amendment of the Binding Terms.
(a)Section 1(d)(i)(3) of Annex A-1 of the Binding Terms - Governance Rights:
Section 1(d)(i)(3) of Annex A-1 of the Binding Terms is hereby amended and
restated in its entirety as follows:
“(3) (a) as promptly as practicable, hold a meeting of members or Equity
Interest holders of Target to acknowledge, accept and record the transfer of the
49% Equity Interest and the 51% Equity Interest Pledge, and (b) as promptly as
practicable following the completion of the actions described in the preceding
clause (a), provide the Buyer with the governance rights set forth in Exhibit A
hereto (and record such measures at one or more consecutive meetings of members
or Equity Interest holders of Target); provided, that, for the avoidance of
doubt, in the event that two or more Persons constitute “the Buyer”, the rights
granted to Buyer under Exhibit A hereto shall be granted as if the Buyer were a
single Person, and”
(b)Section 4(d) of Annex A-1 of the Binding Terms regarding the delivery of the
certificate from an internationally recognized certified public accountant:
Section 4(d) of Annex A-1 of the Binding Terms is hereby amended and restated in
its entirety as follows:
“On or prior to October 9, 2015, the Sellers shall deliver to Buyer certificates
issued by Deloitte S.C. (or one of its Affiliates), in a form reasonably
acceptable to the Buyer, certifying the information set forth in Exhibit C
hereto. Without prejudice to Buyer’s rights under Article III of Annex D to the
Binding Terms, Buyer shall be entitled to deduct US$147,439 (the “Tax Amount”)
calculated in accordance with Exhibit C hereto, from the amounts payable
pursuant to Section 5(e) of Annex A-1 of the Binding Terms (Purchase Price
Adjustment) on account of the amount that the Sellers have determined subsequent
to the Effective Date must be paid by




--------------------------------------------------------------------------------




or on behalf of Sellers to the Argentine tax authority as a result of the 49%
Sale on account of Capital Gains Tax.”


(c)Exhibit C to Annex A-1 of the Binding Terms - Calculations for Tax Amount: A
new Exhibit C in the form of Annex 1 hereto is hereby appended to Annex A-1 of
the Binding Terms.
(d)New Sections 4(f), 4(g) and 4(h) of Annex A-1 of the Binding Terms - Conduct
of Business: Section 4 of Annex A-1 of the Binding Terms is hereby amended and
restated to add the following language after Section 4(e) as follows:
“(f) Target will be liable for the aggregate amount payable under the severance
agreements (Convenio de Extinción de la Relación Laboral) between Target and
Rubén Carlos Butvilofsky dated September 3, 2015 and Target and Clelio Marcelo
Remondino dated August 25, 2015.


(g) Prior to the Definitive Closing Date, Target shall have made all payments
due under the employee retention plans (each, a “Retention Payment Amount”)
sponsored and maintained in favor of all employees entitled to such payments and
listed in Schedule 1.19 of Annex D of the Binding Offer (the “Employee Retention
Plans”) in accordance with its terms and Target shall have terminated such
Employee Retention Plans with no further liabilities for Target or Buyer
remaining thereunder; provided, that five Business Days after payment of any
Retention Payment Amount by Target, the Sellers shall pay Buyer an amount equal
to such Retention Payment Amount paid by Target in US Dollars by wire transfer
to an account outside Argentina to be instructed by the Buyer.


(h) Without prejudice of any provision to the contrary in these Binding Terms
(including, without limitation, Article III of Annex D of the Binding Terms):
(i) the covenant set forth in Section 4(g) of Annex A-1 of the Binding Terms
will survive the Initial Closing Date until Buyer has received full and
unconditional payment of all amounts to which it is entitled under such Section
(without set off, restriction, condition or deduction for or on account of any
counterclaim, or withholding on account of any taxes, fees or other charges),
(ii) all amounts due and unpaid by the Sellers to Buyer under Section 4(g) of
Annex A-1 of the Binding Terms in accordance with its terms will constitute
indemnifiable Losses of the Buyer entitled to the benefit of the Indemnification
Escrow Agreement, (iii) indemnification of any amounts due and unpaid by the
Sellers to Buyer under Section 4(g) of Annex A-1 of the Binding Offer in
accordance with its terms will not be subject to any limitation or cap of any
kind (including, without limitation, those set forth in Section 3.5 of Annex D
of the Binding Offer), and (iv) each of the Sellers and the Guarantor (as
provided in Section 3.7 of Annex D of the Binding Offer) are jointly and
severally liable to Buyer for any amounts due to Buyer under Section 4(g) of
Annex A-1 of the Binding Offer.”


(e)Exhibit A of Annex A-1 of the Binding Terms - Governance Rights - Executive
Committee: Exhibit A of Annex A-1 of the Binding Terms is hereby amended to add
the following language to the end of the paragraph included under subheading
“Executive Committee”:
“For the avoidance of doubt, Target’s by-laws will not be amended to effect the
establishment and organization of the Executive Committee.”




--------------------------------------------------------------------------------




(f)Exhibit A of Annex A-1 of the Binding Terms - Governance Rights - Audit
Committee: Subheading “Audit Committee” of the Exhibit A of Annex A-1 of the
Binding Terms is hereby amended and restated in its entirety as follows:
“Audit Committee. Sellers shall cause the Target to organize an audit committee
with the same duties and faculties provided by the rules of the Argentine
Comisión Nacional de Valores (the “CNV”). The Audit Committee shall be comprised
of three members of the Board, two of its members shall be directors appointed
by the Sellers and the other member shall be a director appointed by the Buyer.
For the avoidance of doubt, none of the members of the Board designated by any
party to be members of the Audit Committee is required to qualify as independent
pursuant to the rules of the CNV.”


(g)Section 3.9 of Annex D of the Binding Terms - Seller’s Representations and
Warranties & Indemnification: Section 3.9 of Annex D of the Binding Terms is
hereby amended and restated in its entirety as follows:
“Indemnification Escrow Agreement. Promptly (but in no event after 5:00 p.m. New
York city time on October 7 2015), the Buyer shall transfer the Indemnification
Escrow Amount to the Indemnification Escrow Account to be held and distributed
in accordance with the terms of the Indemnification Escrow Agreement.”


2.Acceptance of this Amendment Offer Letter. This Amendment Offer Letter will be
deemed irrevocably accepted on the date on which you and Guarantor provide the
Sellers a notice of acceptance.
3.Effect of this Amendment Offer Letter. Except as herein otherwise specifically
provided, all provisions of the Binding Terms shall remain in full force and
effect and be unaffected hereby.
4.Headings. Headings in this Amendment Offer Letter are for reference purposes
only and shall not be deemed to have any substantive effect.


Very truly yours,
[Signature Page Follows]


















































--------------------------------------------------------------------------------




As Seller
NII MERCOSUR TELECOM, S.L.U.


By:
/S/ SHANA C. SMITH

Name: Shana C. Smith
Title: Vicepresidenta, Visecretaria del Consejo de Administración y Consejera
Delegada
As Seller
NII MERCOSUR móviles, S.L.U.


By:
/S/ SHANA C. SMITH

Name: Shana C. Smith
Title: Vicepresidenta, Visecretaria del Consejo de Administración y Consejera
Delegada


Annex 1


EXHIBIT C


Calculation for Tax Amount



--------------------------------------------------------------------------------



[amendment1table.gif]




















--------------------------------------------------------------------------------




October 12, 2015


Messrs.
NII MERCOSUR TELECOM S.L.U
NII MERCOSUR MÓVILES S.L.U.


With copy to:
CRUPO CLARÍN S.A.
CABLEVISIÓN S.A.
TELEVISIÓN DIRIGIDA S.A.


Re.: Amendment No. 1 to Binding Offer # 2015/075/NXT


Dear Sirs:


We hereby accept your offer of reference, dated October 9, 2015.


Sincerely,








[Signature Page Follows]
























































--------------------------------------------------------------------------------








NII HOLDINGS, INC., as Guarantor




By:     /S/ SHANA C. SMITH
Name:     Shana C. Smith
Title:     General Counsel






















































































--------------------------------------------------------------------------------




October 13, 2015


Messrs.
NII MERCOSUR TELECOM S.L.U
NII MERCOSUR MÓVILES S.L.U.


With copy to:
NII HOLDINGS, INC.


Re.: Amendment No. 1 to Binding Offer # 2015/075/NXT


Dear Sirs:


We hereby accept your offer of reference, dated October 9, 2015.


Sincerely,








[Signature Page Follows]




























































--------------------------------------------------------------------------------




                            


CRUPO CLARÍN S.A.


By:     /S/ SEBASTIAN BARDENGO
Name:     Sebastian Bardengo
Title:     Attorney in Fact




CABLEVISIÓN S.A.


By:     /S/ SEBASTIAN BARDENGO
Name:     Sebastian Bardengo
Title:     Attorney in Fact
                        


TELEVISIÓN DIRIGIDA S.A.


By:     /S/ SEBASTIAN BARDENGO
Name:     Sebastian Bardengo
Title:     Attorney in Fact




